Court of Appeals, State of Michigan

                                             ORDER
                                                                           Brock A. Swartzle
 People of MI v Charles Duane Finch                                         Presiding Judge

 Docket No.   346412                                                       Jane E. Markey

LC No.        76-009004-FH                                                 James Robert Redford
                                                                            Judges


               The Court GRANTS the motion for reconsideration and VACA TES this Court's opinion
issued January 21, 2020. A new opinion is attached to this order.




                                                         Presiding Judge




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              MAR 1 7 2020
                                      Date